PER CURIAM.
Denied.
We note, however, that contrary to the opinion of the court of appeal, the letter of the district judge dated April 8, 1991, purporting to sustain defendant’s exception of lack of procedural capacity is not a formal, final appealable judgment. It is not identified as such as required by LSA-C.C.P. Art.1918 and does not purport to either allow amendment or dismiss plaintiff’s individual action in accordance with LSA-C.C.P. Art. 933. Hinchman v. International Brotherhood of Electrical Workers Local Union No. 130, 292 So.2d 717 (La.1974) is distinguishable. The letter does *721not constitute formal action by the district court on the exception and is not reviewable by appeal or supervisory writs. Thus, the court of appeal did not err in refusing to consider the issue under its supervisory jurisdiction.